DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 7/23/2020.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 7/23/2020. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Park et al. (Park) US Patent Application Pub. No. 2013 021847.
As to claim 1, Park discloses the claimed invention.  Park discloses a memory system (Fig. 12) comprising: a memory device (Ref. 100) including a plurality of memory blocks (Fig. 3  Ref. 110) ; and a memory controller configured to: manage an accumulated erase count value (Fig. 5 P/E_CNT of block 1) and an open block erase count value (P/E_CNT of Region 1) of each of the plurality of memory blocks, and select a target memory block (Fig. 10 S3300, Executing program for selected region) on which a program operation is to be performed based on the accumulated erase count value (S3100) and the open block erase count value (S3200) of each of the plurality of memory blocks.

As to claim 15, Park discloses the claimed invention.  Park disclosesa method of operating a memory system comprising: selecting a target memory block (Fig. 10 S3300, Executing program for selected region) based on a priority order (Fig. 10 S3100 and s3200) of a plurality of memory blocks (Fig. 3 Ref. 110); and performing a program operation (Fig. 10 S3300, Executing program for selected region) on the target memory block, wherein the priority order of the plurality of memory blocks is determined based on respective accumulated erase count values (Fig. 5 P/E_CNT of block 1)  and respective open block erase count values (Fig. 5 P/E_CNT of region 1)  of the plurality of memory blocks. 
As to claims 2 and 16, Park discloses the invention as claimed above.   Park further discloses wherein the accumulated erase count value represents a total number of erase operations (Fig. 5 P/E_CNT of block 1) that have been performed on a corresponding memory block. 
As to claims 5 and 19, Park discloses the invention as claimed above.   Park further discloses wherein the memory controller selects the target memory block based on a priority order, and determines that a memory block having a lowest accumulated erase count value (Fig. 10 S3100) among the plurality of memory blocks has a highest priority . 
As to claims 6 and 20, Park discloses the invention as claimed above.   Park further discloses wherein the memory controller determines that a memory 
As to claim 7, Park discloses the invention as claimed above.   Park further discloses wherein the memory controller comprises: a processor (Fig. 13 Ref. 500) configured to control an operation of the memory controller to perform an erase operation or the program operation on selected memory blocks of the plurality of memory blocks (Fig. 10 S3300); an erase count manager (Fig. 12 Ref. 200) configured to manage the accumulated erase count value (Fig. 5 P/E_CNT of block 1)  and the open block erase count value (Fig. 5 P/E_CNT of Region 1)  of each of the plurality of memory blocks; and a memory block manager (Fig. 12 Ref. 200)  configured to select the target memory block based on the accumulated erase count value and the open block erase count value of each of the plurality of memory blocks (Fig. 10 S3300). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8, 9-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park) US Patent Application Pub. No. 2013 021847 in view of Lin et al. (Lin) US Patent Application Pub. No. 2019/0179741.
As to claims 3 and 17, Park discloses the invention as claimed the above. 
Park further discloses wherein the open block erase count value represents a total number of erase operations (Fig. 5 P/E_CNT of Region1) that have been performed on a corresponding memory block (Fig. 3 Region) 
However, Park does not specifically disclose an open block state.
Lin discloses an open block state (para [0065] CDB flag) for the purpose of increasing data access reliability and speed. 
One of ordinary skill in the memory art familiar with Park and looking at Lin would have recognized that the memory access performance of Park would have been enhanced by including open block state because it would increase data access reliability and speed.  The ability to increase data access reliability and speed provide sufficient suggestion and motivation to one of ordinary skill in the memory art to include an open block state.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an open block state as taught by Lin into the system of Park for the advantages stated above.

As to claims 4 and 18, Park and Lin disclose the invention as claimed above.  Park further discloses wherein the open block state corresponds to a state in which at least one of a plurality of pages in the corresponding memory 

As to claim 8, Park and Lin disclose the invention as claimed above.    Park further discloses wherein the erase count manager comprises: an accumulated erase counter configured to count a number of erase operations that have been performed on each of the plurality of memory blocks to determine the accumulated erase count value (Fig. 5 P/E_CNT of block 1); and an open block erase counter (Fig. 5 P/E_CNT of Region 1)  configured to count the number of the erase operations that have been performed on each of the plurality of memory blocks to determine the open block erase count value.
Lin further discloses an open block state (para [0065] CDB flag).

As to claim 9, Park discloses a method of operating a memory system comprising: performing an erase operation on a selected memory block (Fig. 10 S3300, Executing program for selected region) among a plurality of memory blocks (Fig. 3 Ref. 110); increasing an accumulated erase count value of the selected memory block (Fig. 5 P/E_CNT of block 1); increasing an open block erase count value of the selected memory block (Fig. 5 P/E_CNT of region1) when the erase operation is performed; and updating the accumulated erase count value (Fig. 5 P/E_CNT of block1) and the open block erase count value (Fig. 5 P/E_CNT of region1) of the selected memory block. 
Lin discloses the selected memory block is in an open block state (para [0065] CDB flag) for the purpose of increasing data access reliability and speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selected memory block is in an open block state as taught by Lin into the system of Park for the advantages stated above.

As to claim 10, Park and Lin disclose the invention as claimed above.     Park further discloses wherein the accumulated erase count value (Fig. 5 P/E_CNT of block 1) corresponds to a total number of erase operations that have been performed on the selected memory block. 
As to claim 11, Park and Lin disclose the invention as claimed above.    Lin further discloses wherein the open block state corresponds to a state in which at least one of a plurality of pages in the selected memory block is in an erased state (para [0057] open for data writing reads on this limitation). 
As to claim 12, Park and Lin disclose the invention as claimed above.    Park further discloses selecting a target memory block (Fig. 10 s3300) on which a program operation is to be performed, based on priority orders of the plurality 
As to claim 13, Park and Lin disclose the invention as claimed above.    Park further discloses wherein a memory block having a lowest accumulated erase count value (Fig. 10 S3100 and S3200) among the plurality of memory blocks has a highest priority. 
As to claim 14, Park and Lin disclose the invention as claimed above.    Park further discloses wherein a memory block having a highest open block erase count value among a plurality of memory blocks having the lowest accumulated erase count value has a highest priority (Fig. 10 S3100 and S3200). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG C KIM/Primary Examiner, Art Unit 2138